Title: To James Madison from Thomas Pleasants, Jr., 23 April 1789
From: Pleasants, Thomas, Jr.
To: Madison, James


Dear Sir
Raleigh 23d. April 1789
I had the pleasure of writing to you in last Month by Colo. Wm Heth. This you will receive by Mr William Vannerson, who hath for some time been engaged by Mr Ross, and myself in the settlement of our affairs; and now visits New-York upon business with Mr William Hunter jr of Alexandria, Who hath been for some time past in that City: it is of importance to us, and as Mr Hunter is well known, and is probably no stranger to you, I have thought that your friendly interposition might prevent Measures no less painful to Mr Ross, and myself, than they may in their Consequenses, be inconvenient and prejudicial to him. This Consideration alone has induced me to trouble you with Matters of a private Nature; when I am sensible that your Mind is fully occupied with business of great National Importance.
Mr Vannerson will explain to you his business, and both Mr Ross, and myself will in a particular Manner be obliged by your friendly advice to him. I am, with great Regard Your obliged & Mo obt st.
Thomas Pleasants jr
